Exhibit 10(r)

TIM HORTONS INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PLAN

September 28, 2009, as further amended and restated on February 21, 2013

WHEREAS on September 25, 2009, Tim Hortons Inc., a Delaware corporation (“THI
USA”) assigned all of its rights under the Tim Hortons Inc. U.S. Non-Employee
Directors’ Deferred Compensation Plan as Amended and Restated effective as of
September 25, 2009 (the “U.S. Directors’ Deferred Compensation Plan”) to Tim
Hortons USA Inc., a Delaware corporation (“THUSA”), and THUSA assumed all of THI
USA’s obligations under the U.S. Directors’ Deferred Compensation Plan,
including all obligations with respect to payments to settle Deferred Stock
Units (“DSUs”) awarded under this Tim Hortons Inc. Non-Employee Director
Deferred Stock Unit Plan (the “Plan”) in respect of services rendered in 2009
and prior calendar years and for which a valid election was previously made
under the U.S. Directors’ Deferred Compensation Plan;

AND WHEREAS on September 28, 2009, as a result of a corporate reorganization,
Tim Hortons Inc., a corporation incorporated under the Canada Business
Corporations Act (the “Company”) assumed all of the obligations of THI USA under
the Plan, other than those obligations assigned to and assumed by THUSA on
September 25, 2009;

AND WHEREAS the Plan was amended and restated effective as of September 28, 2009
to reflect, among other modifications, the assumption of the obligations assumed
under the Plan by the Company;

AND WHEREAS this Plan is hereby amended and restated effective as of
February 21, 2013 to reflect certain changes regarding deferral elections.

Section 1. Purpose. The purpose of the Plan is to strengthen the Company and its
subsidiaries (the “Subsidiaries”) by providing a long-term incentive to
non-employee directors (“Eligible Directors”) of the Company and thereby
encouraging them to devote their abilities and industry to the success of the
Company and that of its Subsidiaries’ business enterprises. It is intended that
this purpose be achieved by extending to Eligible Directors an added long-term
incentive through the grant of DSUs and by enabling Eligible Directors to
achieve the required Share Ownership Guidelines (the “Guidelines”) as
established by the Company’s Board of Directors (“Board”) through the holding of
DSUs.

Section 2. Administration of the Plan.

2.1. Committee. The Plan shall be administered by the Human Resource and
Compensation Committee (the “Committee”) of the Board, unless the Board
otherwise directs from time to time. The Committee shall construe and interpret
the Plan, establish such operating guidelines and rules as it deems necessary
for the proper administration of the Plan and make such determinations and take
such other action in connection with the Plan as it deems necessary and
advisable. It shall determine the Eligible Directors to whom and the time or
times at which awards shall be granted, the number of DSUs to be subject to each
award, the terms and conditions of each award (and amendments thereto), and the
duration of leaves of absence which may be granted to Eligible Directors without
constituting a “separation from service” for purposes of the Plan (the Committee
shall determine whether a leave of absence is appropriate on a case-by-case
basis and in its sole discretion). Any such construction, interpretation, rule,
determination or other action taken by the Committee pursuant to the Plan shall
be final, binding and conclusive on all interested parties, including without
limitation the Company and all Eligible Directors.

2.2. Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. Subject to
applicable law, prior Board action, and the Committee’s Charter, the Committee
may delegate its authority under the Plan to any other person or persons. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any award granted
under it.

2.3. Accounts. The DSUs and Dividend Equivalent Rights (as defined below)
granted under the Plan will be noted in a bookkeeping account (“Account”)
established for each Eligible Director.

Section 3. Maximum Number of DSUs Subject to Plan. There will be no limit on the
number of DSUs subject to the Plan.

 

1



--------------------------------------------------------------------------------

Section 4. Eligible Director DSU Grants.

4.1. DSUs, Dividend Equivalent Rights. A DSU is a bookkeeping entry, equivalent
in value to one common share of the Company and any other securities into which
such share is converted or for which such share is exchanged (“Share”). A
“Dividend Equivalent Right” is a bookkeeping entry, equivalent in value to the
cash dividends or other distributions that are or would be payable with respect
to the number of DSUs held by an Eligible Director if the DSUs were Shares. Each
DSU shall be accompanied by one (1) related Dividend Equivalent Right. The
Dividend Equivalent Rights will be converted into additional DSUs based on the
Fair Market Value (as defined below) of a Share on the date such dividend is
paid (with the number of DSUs being granted rounded to the fourth decimal
place). “Fair Market Value” or “FMV” on any relevant date shall mean the closing
price for Shares traded on the Toronto Stock Exchange, or if the Committee
elects on or prior to such date, the New York Stock Exchange, for the
immediately preceding date on which the Toronto Stock Exchange or New York Stock
Exchange, as applicable, is open for trading.

4.2. Formula DSUs.

(i) Each Eligible Director shall be granted, on a quarterly basis, an aggregate
number of DSUs equal at that time to twenty-five percent (25%) of the value of
the annual equity retainer payable to Eligible Directors for acting on the Board
as set forth in the then-applicable policy outline of director compensation,
subject to proration consistent with administrative determinations under the
Plan (“Equity Retainer” or “ER”), divided by the FMV of a Share on the date of
grant (i.e., ((.25)(ER)/FMV = DSUs), rounded to the fourth decimal place. These
quarterly grants shall continue until the Eligible Director holds a total number
of Shares and/or DSUs required by the Guidelines. The DSUs that are required to
be granted under this Section 4.2 shall be referred to as “Formula DSUs.”

(ii) After the ownership requirements of the Guidelines have been met for a
particular Eligible Director, the Eligible Director shall continue to receive
Formula DSUs as described in this Section 4.2 for each quarter of continuing
service unless the Eligible Director makes an election (described in
Section 4.2(iii) below) to have all or any part of such amount paid to him or
her in cash. The Formula DSUs that are granted under the immediately preceding
sentence shall be referred to herein as “Voluntary Formula DSUs,” and shall not
be subject to the forfeiture provisions set forth in Section 4.6.

(iii) Any election made pursuant to Section 4.2(ii) shall be made no later than
December 31 of the calendar year immediately preceding the calendar year during
which the Eligible Director will perform the services for which the grant would
be made. After the beginning of a calendar year, an Eligible Director will not
be permitted to change, terminate or revoke the Eligible Director’s election for
such calendar year. Notwithstanding the foregoing and in the discretion of the
Committee, any election made pursuant to Section 4.2(ii) may be submitted within
thirty (30) days after the date on which the Eligible Director is first eligible
to participate in this Plan, with respect to any grant to be made for services
performed after such election is made. For purposes of the preceding sentence,
an Eligible Director is first eligible to participate in this Plan only if the
Eligible Director is not a participant in any other agreement, method, program
or arrangement that, along with this Plan, would be treated as a single
nonqualified deferred compensation plan under Treasury Regulation
Section 1.409A-1(c)(2).

4.3. Elective DSUs.

(i) In addition, each Eligible Director may, to the extent permitted by the
then-applicable director compensation policy outline, elect to receive all or a
portion of his or her cash retainer payable to an Eligible Director for acting
on the Board, as well as any other cash compensation payable to the Eligible
Director for acting as the Chair of a Committee of the Board, acting as a member
of a Committee of the Board or attending meetings of the Board or any Committee
thereof, in the form of DSUs by filing an election with the Company no later
than December 31 of the calendar year immediately preceding the calendar year
during which the Eligible Director will perform the services for which the
payments are to be made. After the beginning of a calendar year, an Eligible
Director will not be permitted to change, terminate or revoke the Eligible
Director’s election for such calendar year. Notwithstanding the foregoing and in
the discretion of the Committee, any election made pursuant to this
Section 4.3(i) may be submitted within thirty (30) days after the date on which
the Eligible Director is first eligible to participate in this Plan, with
respect to the cash retainer to be paid for services performed after such
election is made. For purposes of the preceding sentence, an Eligible Director
is first eligible to participate in this Plan only if the Eligible Director is
not a participant in any other agreement, method, program or arrangement that,
along with this Plan, would be treated as a single nonqualified deferred
compensation plan under Treasury Regulation Section 1.409A-1(c)(2). Any DSUs
granted under this Section 4.3 shall be referred to as “Elective DSUs.”

(ii) The number of Elective DSUs to be granted shall be equal to the cash
compensation being deferred divided by the FMV of a Share on the date of grant,
rounded to the fourth decimal place. Elective DSUs shall not be subject to the
forfeiture provisions set forth in Section 4.6.

4.4. Special Awards. Subject to the approval of the entire Board, the Committee
may also grant DSUs on a discretionary basis from time to time (“Discretionary
DSUs”) with such terms and conditions set forth in an applicable award agreement
referred to in Section 4.8 and that are not inconsistent with the Plan.

 

2



--------------------------------------------------------------------------------

4.5. Payment. Subject to Section 4.6, all DSUs shall be paid in cash based on
the Fair Market Value of a Share on the date of the Eligible Director’s
separation from service. Notwithstanding the foregoing, the Company shall be
entitled to withhold and/or deduct any and all amounts required to be withheld
from any payment hereunder on account of taxes or other governmental charges.

4.6. Distributions. All DSUs granted to an Eligible Director shall be paid out
in a lump sum as soon as administratively possible following his or her
separation from service but no later than 90 days following the date of the
Eligible Director’s separation from service, unless the Eligible Director has
filed a deferral election with the Company in respect of some or all of the DSUs
to be distributed in accordance with:

(i) the provisions of Appendix A, in the case of Eligible Directors who are
subject to U.S. taxation in respect of his or her DSUs; or

(ii) Section 4.7, in the case of Eligible Directors who are not subject to U.S.
taxation in respect of his or her DSUs.

Notwithstanding the foregoing, and for greater certainty, all Formula DSUs (not
including Voluntary Formula DSUs or Elective DSUs) and, unless otherwise
provided in the agreement evidencing the grant, Discretionary DSUs, shall be
forfeited, and no payment shall be made in respect thereof, if a director is
removed from service due to the commission of an act of fraud or intentional
misrepresentation or an act of embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any of its Subsidiaries. Where
appropriate, the application of this Section 4.6 is subject to the provisions of
Sections 12 and 13 hereof, and for such purpose may be limited in any particular
award agreement granting DSUs.

4.7. Non-U.S. Deferral Elections.

(i) An Eligible Director who is not subject to U.S. taxation may file a deferral
election (a “Non-U.S. Deferral Election”) with the Company to defer the payment
of the DSUs under Section 4.6, on such form as may be prescribed by the Company,
in respect of all of the DSUs to be granted to the Eligible Director for
services performed in all future calendar years. A Non-U.S Deferral Election
must be submitted no later December 31 of the calendar year immediately
preceding the first calendar year in which the applicable DSUs will be granted.
Notwithstanding the foregoing, a Deferral Election may be submitted within
thirty (30) days after the date on which the Eligible Director is first eligible
to participate in this Plan, with respect to DSUs to be granted for services
performed after such Deferral Election is made.

(ii) Each Non-U.S. Deferral Election shall specify that the DSUs subject to such
election shall be paid out in a single lump sum on December 15th of the year
following the Eligible Director’s separation from service (or as soon as
administratively possible following December 15th and no later than
December 31st of such year).

(iii) An Eligible Director may cancel his or her previous Non-U.S. Deferral
Election(s) on or before the date of such Eligible Director’s separation from
service.

4.8. Agreements. All DSUs shall be evidenced by an agreement, which shall
include the following terms and conditions:

(i) Eligible Director and Number of Units. Each agreement shall state the name
of the Eligible Director to whom the DSUs have been granted and shall state the
number of DSUs granted.

(ii) Non-Transferability. No DSUs awarded to the Eligible Director may be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

(iii) Vesting. Unless otherwise set forth in an applicable award agreement, all
DSUs and accompanying Dividend Equivalent Rights shall vest upon separation from
service.

4.9. Separation from Service. Subject to Section 14, for the purposes of this
Plan, “separation from service” means a separation from service as defined under
Code Section 409A and Treasury Regulation Section 1.409A-1(h).

Section 5. Effect of Change in Shares Subject to the Plan. In the event of a
Change in Capitalization (as defined in the Tim Hortons Inc. 2012 Stock
Incentive Plan (the “2012 Stock Plan”)), the Committee shall conclusively
determine the appropriate adjustments, if any, to outstanding DSUs. These
adjustments shall be made in the same manner as adjustments are made to awards
that are outstanding under the 2012 Stock Plan. Adjusted DSUs shall remain
subject to the same conditions which were applicable to the DSUs prior to the
adjustments, provided that, notwithstanding the foregoing, any adjustment to a
DSU shall be on the basis that the amounts payable under such DSU shall continue
to depend on the FMV of the Shares of the Company, or a corporation related
thereto, at a time within the period beginning one year before the Eligible
Director’s separation from service and ending at the time of receipt of payment.

 

3



--------------------------------------------------------------------------------

Section 6. Multiple agreements. The terms of each award of DSUs may differ from
other awards granted under the Plan at the same time, or at some other time.

Section 7. Amendment or Termination; Duration. Subject to applicable regulatory
requirements, the Board may amend or terminate the Plan at any time, provided
that the Board shall not make any change to outstanding DSUs that will impair
the rights of the Eligible Director without the consent of the Eligible
Director. The Plan shall continue until terminated by the Board. Notwithstanding
anything to the contrary in this Plan, the Company, in its sole discretion, may
terminate and liquidate the Plan in accordance with Treasury Regulation
Section 1.409A(j)(4)(ix).

Section 8. Other Actions. The adoption of the Plan by the Board shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable.

Section 9. Costs and Expenses. The costs and expenses of administering the Plan
shall be borne by the Company.

Section 10. Plan Unfunded. The Plan shall be unfunded.

Section 11. Laws Governing Plan. The Plan shall be construed under and governed
by the laws of the province of Ontario and the federal laws of Canada applicable
therein.

Section 12. Section 409A. To the extent applicable to certain Eligible
Directors, it is intended that this Plan and the DSUs granted hereunder comply
with Code Section 409A and the regulations promulgated thereunder, and this Plan
will be interpreted, administered and operated accordingly with respect to such
Eligible Directors. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to an Eligible Director.

Section 13. Regulation 6801(d). It is intended that this Plan comply with
Regulation 6801(d) under the Income Tax Act (Canada) (the “ITA”), and this Plan
and the DSUs granted by such a grant will be interpreted, administered and
operated in good faith accordingly. In the event that any provision of or action
pursuant to this Plan is inconsistent with Regulation 6801(d), then, subject to
the following sentence, the applicable provisions of Regulation 6801(d) shall
supersede such provision or action for the purposes of such a grant. For
Grantees subject to both Section 409A of the Code and the ITA, the terms of the
Plan and DSUs granted hereunder shall be interpreted, construed, and given
effect to achieve compliance with both Section 409A of the Code and the ITA, to
the extent practicable. If compliance with both Section 409A of the Code and the
ITA is not practicable in connection with the Plan or the DSUs granted
hereunder, the terms of the DSUs and this Plan remain subject to amendment at
the sole discretion of the Committee to reach a resolution of the conflict as it
shall determine in its sole discretion. For greater certainty, and without
limiting the generality of the foregoing, no amount will be paid to, or in
respect of, an Eligible Director under the Plan or pursuant to any other
arrangement, and no DSUs will be granted to such Eligible Director to compensate
for a downward fluctuation in the price of Shares, nor will any other form of
benefit be conferred upon, or in respect of, an Eligible Director for such
purpose. Nothing herein shall be construed as an entitlement to or guarantee of
any particular tax treatment to an Eligible Director. The provisions of any
agreement granting DSUs may contain such additional provisions as are necessary
or appropriate to give effect to the foregoing.

Section 14. Directors in Multiple Jurisdictions. Eligible Directors are or may
be subject to taxation under the Code, the laws of Canada and/or the laws of
other jurisdictions. Without amending the Plan, the Committee may grant, settle
or administer DSUs on terms and conditions different from those specified in the
Plan as may in the judgment of the Committee be necessary or desirable to foster
and promote achievement of the purposes of the Plan given the limitations of
applicable law, and the Committee may make such modifications, amendments,
procedures, and the like as may be necessary or advisable to comply with
provisions of laws of the various countries in which the Eligible Directors are
or may be subject to taxation.

Section 15. Captions. The captions to the several sections hereof are not a part
of the Plan, but are merely guides or labels to assist in locating and reading
the several sections hereof.

Section 16. Effective Date. The effective date of the Plan is December 5, 2006,
as amended effective March 6, 2007, May 3, 2007 and January 1, 2008, as amended
and restated on September 28, 2009, and as amended and restated on February 21,
2013.

 

4



--------------------------------------------------------------------------------

APPENDIX A

U.S. DEFERRAL ELECTION PROCEDURES

An Eligible Director who is subject to U.S. taxation with respect to his or her
DSUs may submit a deferral election (“Deferral Election”) in accordance with the
terms and conditions of this Appendix A, which forms a part of the Plan (as if
fully set forth therein). All capitalized terms that are used in this Appendix A
but are not defined in this Appendix A shall have the meanings ascribed to such
terms in the Plan. For greater clarity, DSUs subject to a Deferral Election
under this Appendix A are subject to the terms and conditions of the Plan.

A1.1. Deferral Elections. An Eligible Director may file a Deferral Election with
the Company to defer the payment of the DSUs under Section 4.6 of the Plan, on
such form as may be prescribed by the Company, in respect of all of the DSUs to
be granted to the Eligible Director for services performed in all future
calendar years. Such Deferral Election must be submitted no later December 31 of
the calendar year immediately preceding the first calendar year in which the
applicable DSUs will be granted. Notwithstanding the foregoing, a Deferral
Election may be submitted within thirty (30) days after the date on which the
Eligible Director is first eligible to participate in this Plan, with respect to
DSUs to be granted for services performed after such Deferral Election is made.
For purposes of this Section A1.1, an Eligible Director is first eligible to
participate in this Plan only if the Eligible Director is not a participant in
any other agreement, method, program or arrangement that, along with this Plan,
would be treated as a single nonqualified deferred compensation plan under
Treasury Regulation Section 1.409A-1(c)(2).

A.1.2. Cancelling Deferral Elections. The Company may allow an Eligible Director
to cancel his or her Deferral Election before January 1 of a particular calendar
year in respect of DSUs to be granted to the Eligible Director for all
subsequent calendar years. An Eligible Director is not entitled to cancel, amend
or revoke a Deferral Election in respect of DSUs that have been, or will be
granted, to such Eligible Director in respect of a current or prior calendar
year.

A2.1. Distributions. In the Deferral Election, each Eligible Director may make
an election to receive the DSUs that otherwise would be taxable to the Eligible
Director but for the election pursuant to Section A1.1 in a lump sum on
December 15th of the calendar year following the calendar year in which the
Eligible Director’s separation from service (as defined in the Plan) occurs.

A3.1. Claims Administration. If a participant, beneficiary or his or her
representative (the “claimant”) is denied all or a portion of an expected Plan
benefit for any reason and the claimant desires to dispute the decision of the
Company, he or she must file a written notification of his or her claim with the
Company.

A3.2. Claims Procedure. Upon receipt of any written claim for benefits, the
Company shall be notified and shall give due consideration to the claim
presented. If any claimant claims to be entitled to benefits under the Plan and
the Company determines that the claim should be denied in whole or in part, the
Company shall, in writing, notify such claimant within ninety (90) days of
receipt of the claim, that the claim has been denied. The Company may extend the
period of time for making a determination with respect to any claim for a period
of up to ninety (90) days, provided that the Company determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day period, of the
circumstances requiring the extension of time and the date by which the Company
expects to render a decision. If the claim is denied to any extent by the
Company, the Company shall furnish the claimant with a written notice setting
forth:

(a) the specific reason or reasons for denial of the claim;

(b) a specific reference to the Plan provisions on which the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure; and a statement of the claimant’s right to bring a
civil action under Section 502(a) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse determination
upon review.

Under no circumstances shall any failure by the Company to comply with the
provisions of this Section A3.2 be considered to constitute an allowance of the
claimant’s claim.

 

5



--------------------------------------------------------------------------------

A3.3. Right of Appeal. A claimant who has a claim denied wholly or partially
under Section A3.2 may appeal to the Company for reconsideration of that claim.
A request for reconsideration under this Section A3.3 must be filed by written
notice within sixty (60) days after receipt by the claimant of the notice of
denial under Section A3.2.

A3.4. Review of Appeal. Upon receipt of an appeal, the Company shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Company feels such a hearing
is necessary. In preparing for this appeal, the claimant shall be given the
right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal, the Company shall issue a written decision which shall be binding on all
parties. The decision shall specifically state its reasons and pertinent Plan
provisions on which it relies. The Company’s decision shall be issued within
sixty (60) days after the appeal is filed, except that the Company may extend
the period of time for making a determination with respect to any claim for a
period of up to sixty (60) additional days, provided that the Company determines
that such an extension is necessary because of special circumstances and
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the circumstances requiring the extension of time and the date by
which the Company expects to render a decision. Under no circumstances shall any
failure by the Company to comply with the provisions of this Section A3.4 be
considered to constitute an allowance of the claimant’s appeal.

To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, will be final and binding on all parties. No legal action
for benefits under the Plan will be brought unless and until the claimant has
exhausted his or her remedies under this Section A3.

A3.5. Designation. To the extent permitted by this Section A3, the Company may
designate any other person of its choosing to make any determination otherwise
required under this Section A3. Any person so designated shall have the same
authority and discretion granted to the Company hereunder.

 

6